Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Vectren Corporation Evansville, Indiana We consent to the incorporation by reference in Registration Statement No. 333-118399 on Form S-8 and Post Effective Amendment No. 1 to Registration Statement File No. 333-33684 on Form S-8 of Vectren Corporation of our report dated June 28, 2007 appearing in this Annual Report on Form 11-K of Vectren Corporation’s Retirement Savings Plan for theyear ended December 31, 2006. /s/ McGladrey & Pullen LLP McGLADREY & PULLEN LLP Peoria, Illinois June 28, 2007
